Title: I. John Adams’ Draft of the Commissioners to the Comte de Vergennes, 20 December 1778
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Passy ante 20 Dec 1778
      
      CertainThe Some late Proceedings of the common Ennemy, are of a Nature so extraordinary, and may if not in some Way or other controuled, produce Consequences so disagreableinjurious not only to all the belligerent PowersFrance and the United States, but by their Example to other Nations, that We have thought it our Duty, to Submit a few observations upon them, to theyour Excellency’s Superior Lights and Judgment of his Majesty and his Council.
      The Earl of Carlisle, Sir Henry Clinton and William Eden Esq. his Britannic Majestys Commissioners, appointed for Purposes Sufficiently known, have seen fit on the third day of October 1778 to publish a Manifesto in America, in which, among many other exceptionable Paragraphs (not necessary to be here remembered,) are the following (Words vizt.)
      “But if there be any Persons, who divested of mistaken Resentments, and uninfluenced by Selfish Interests, really think that it is for the Benefit of the Colonies to Seperate themselves from Great Britain, and that So Seperated they will find a Constitution more mild, more free, and better calculated for their Prosperity, than that which they heretofore enjoyed, and which We are empowered and disposed to renew and improve; with Such Persons we will not dispute a Position, which Seems to be Sufficiently contradicted by the Experience they have had. But We think it right to leave them fully aware of the Change, which the maintaining Such a Position, must make in the whole Nature and future Conduct of this War; more especially when to this Position is added the PRETENDED Alliance with France. The Policy, as well as the Benevolence of Great Britain, have thus far checked the Extremes of War, when they tended to distress a People Still considered as our Fellow Subjects, and to DESOLATE a Country Shortly to become again a Source of mutual Advantage: But when that Country professes the unnatural Design, not only of estranging herself from Us, but of mortgaging herself and her Resources to our Ennemies, the whole Contest is changed; and the Question is, how far Great Britain may, by every Means in her Power, DESTROY or RENDER USELESS a Connexion contrived for her Ruin and for the Aggrandisement of France. Under Such Circumstances, the Laws of Self Preservation must direct the Conduct of Great Britain, and if the British Collonies are to become an ACCESSION to France, will di­rect her to render that ACCESSION of as little avail as possible to her Ennemy.”
      The Congress, on the Thirtyeth of October, in a Resolution, a Copy of which We have the Honour to inclose, holding in just abhorrence, the Threats in the British Manifesto, unanimously determined declared with great solemnity and perfect Unanimity, that if their Ennemies dared to execute their Manaces and persist in their Plan of Barbarity, that they would take a Vengeance So exemplary, as should deter all others, who might hereafter be under a Temptation to imitate Great Britain.
      Motions have been made in both Houses of the British Parliament, to address the King to disavow the barbarous Clauses in the Manifesto of his Commissioners ,;and We have read with Pleasure the virtuous Detestation of the wisest and best Men in that Nation against this Measure. But these Motions have been rejected, by Majorities in both Houses, and the Manifesto Stands, avowed by King Lords and Commons, an eternal Monument of their Revenge, their Inhumanity, their malevolent Passions and their anti unchristian Policy.
      
       The Artifice, of representing, that the united States, had mortgaged themselves and their Resources to France—and that the Connection between the two Countries was formed for the Ruin of Great Britain, is very obvious. They know full well, the Americans have made no Mortgages of themselves or their Resources, but for their own Preservation. That the Connection was not made for the Ruin of G.B. or for any Ruin, but for the Independance of the united States, which is but another Word, for their Preservation from Ruin. Indeed if the United States had formed an Alliance with France, for the Purposes of ruining Great Britain, it would have been but an Imitation of her Example, a Retaliation—and much more excuseable than her Alliances with Germans Indians, and Negroes for the Ruin of the United States—but.
      
      The Artifice of calling that a pretended Alliance, which their own Feelings as well as their Consciences, attested and which the Interests of their Posterity will acknowledge to be a real Alliance, is too litt an Artifice so unworthy of any great Character, and much more so of Characters representing Nations and Sovereigns, is however So little important, as scarcely to be worth an observation. That the Aggrandisement of France, would be a Consequence of this Connection, We acknowledge to have foreseen and all America would join with Us, in  from from her essential Interests as well as her Gratitude in avowing this is Part of the Proclamation. But G.B. must thank her own Injustice Ingratitude and Impolicy for this.
      
      The Declaration amounts, to a formal annonciationofannounces a Settled Design, to make their Utmost Exertions in the horrid barbarous Work of Conflagration and Massacre. There is to be “a Change in the Nature and Conduct of the War.” We know of noA Change for the Worse that it is possible for them to makemust be horrible indeed!unless it be to burn every House they can put fire too, and to murder upon the Spot every Soldier at least if not every Woman and Child that unfortunately shall fall in their Way. Whether Such a Change would be for the Worse is a Point that may be disputed. This would put our People upon their Guard, and prevent their making so many Prisoners as they have, to be destroyed, by the lingering Torments of Hunger Cold, and Disease.
      They have already burned burnt as many of our Towns, as they had Power to burn, and dared Courage to burn. They have burned the beautiful Towns of Charlestown, Falmouth, Bedford Norfolk, Kingston, Bedford, and Egg Harbour and German Flatts. It is true they left Boston and Philadelphia, unburnt, but in all Probability, it was merely the dread of a Superiour Army, and of immediate Destruction that in these Cases restrained their Hands. Not to mention they have more Secret treacherous Friends in Boston and Philadelphia and New York than in all America besides.
      They have not indeed hitherto murdered upon the Spot, every Woman and Child that unfortunately fell in their Way, nor have they in all Cases refused Quarter to the soldiers that at times have fallen into their Power, tho they have in Somemany. Yet they have gone great LengthsThey have also done their utmost in seducing Negroes and Indians to commit inhuman Bucheries, upon the Inhabitants, in some Instances Spearing neither Age nor sex, ornor Character.
      Alltho they have not in all Cases refused Quarter to the soldiers they and sailors they have made Prisonersthat have fallen into their hands. Yet tThey have done what is perhaps worse than refusing them quarter. They have thrust themthe prisoners into such Dungeons, confined loaded them in with such Irons, exposed them to such lingering Torments of Cold Hunger and Disease, as has probably destroyed greater Numbers than they could have murderedhad an Opportunity of murdering, if they had made it a Rule to give no Quarter. Many others they have in a most tyrannical and inhumane Manner compelled by Force, to serve and fight against their Relations and Countrymen, on Board their ships, a. A Destiny to many brave and generous Men Minds more terrible than Death itself.
      This is not exaggeration, but serious and melancholly Truth, i. It is therefore difficult to comprehend, what they mean by a Change in the Nature and Conduct of the War. But there is no doubt to be made that they meant to be understood to threaten something, more cruel, more terrible and more desolating than any Thing they have yet done, greater Extreams of War than we have yet felt—Measures that shall distress the People more, and desolate the Country more, than any Thing We have yet felt.
      All this is to be done to destroy and render Useless, our Connection with France, to prevent Us as an Accession to France, from becoming usefull to her, at least in any great degree.
      Here is a Change indeed of the Principle of the War.The object of the war is now entirely changd. Heretofore their Massacres and Conflagrations, were to reclaim Us to Great Britain. But Now indeed despairing of that End, despairing of seducing, deceiving and dividing Us, the Sole Principle of their former Policy, and perceiving that We shall be faithfull to our Treaties, and consequently lost to them, their Principle now is by destroying Us to make Us less usefulluseless to France.
      
       The Language here is artfull, Accession to France, is indeed artfull, but So grossly fallacious, that the lowest least discerning of the People for whom it was intended cannot be deceived by it. They meant to insinuate that our Connection with France, would make Us for the future an Accession to France in the Same manner, as We were formerly an Accession to Great Britain. They knew otherwise very well, and that the United States are no more an Accession to France, than Switzerland, Spain, Sweden, the Empire or any other Sovereign State in Alliance with her, or than Holland Portugal, Prussia or Russia is an Accession to Great Britain. Yet such are the Artifices that our Ennemies are capable of Using, and such is the Principle upon which our Destruction is to be accomplished if they can effect it.
      
      This Principle ought to be held in Utter Execration, not only by all Christians, but by all civilized Men and Nations. If it is once admitted as a Principle that Powers at War, have a Right to do whatever, will weaken or terrify an Ennemy, there is no or make him less powerfull it is not possible to foresee, where it will end. It would be very easy to burn the great Cities of Europe, and this would weakenand bring infinite calamities on the Nations to whom they belong. The Sav­ages, who torture their Prisoners, do it to make themselves terrible to And their Ennemies less powerfull in Battle. In short all the Assassonations all the Horrors of the Savage ages, all the Desolations that in ancient times have been practiced by the Scourges of Mankind, may be introduced again and justified by this Shocking Principle.
      The persevereing Cruelties of our Ennemies, have heretofore more than once exasperated the Minds of the People in America So much, as to excite Apprehensions that they would proceed to Retaliation, which if once commenced might be carried to horrible Extremities; to prevent which the Congress issued an Address exhorting to Forbearance and a farther Tryal by Examples of Generosity and Lenity, to recall their Ennemies to the Practice of Humanity amidst the Calamities of War. In Consequence of which neither the Congress of the united States, nor any of the States apart, have ever exercised or authorized the Exercise of this the Right of Retaliation. Their Ennemies however continued their Barbarities, till the issue of War turning against them, put one of their Armies, and many thousandsSix Several Thousands of other Prisoners into the Power of the States. From that time, till lately, their Conduct towards those Citizens of the united states, whom they had made Prisoners, was less Stained with atrocious Insolence and Inhumanity. At least their Cruelties were more disguised, under Professions of Care and Tenderness.
      But Since they have found that all the Arts of their Commissioners could neither intimidate nor seduce the Congress nor the People, but that both are unalterably determined Not only to maintain their Sovereignty, but their Alliance with France, with perfect Faith, they have become outrageous, thrown off all Disguises, and the three Branches of their Government in the Face of all Europe, have avowed the Manifesto, Part of which We have before recited.
      Congress, in order still to restrain their impious Hand have published their Manifesto in Answer, in order still if possible to restrain their impious Hands.
      It is manifestly the Policy of the Common Ennemy, whatever may be their Pretences to disgust the People of America, with their new Alliance, by convincingattempting to convince them that instead of Sheilding them from future Distresses it has accumulated Additional Calamities upon them.
      Certainly nothing can more become any Character that is both great and good, than to stop the progress of their Cruelties, and disappoint their Purpose, and vindicate the Rights of human Nature and of all Society, with an which with such shameless Boldness, are set at open Defyance by this Savage Proclamation.
      We therefore beg Leave to suggest to Consideration, whether it would not be eligible for his Majesty to interfere, by some Declaration to the Court of London, and to the World, bearing Testimony against this barbarous Mode of War, and giving assurances that he will join the United States in practising Retaliation if G. Britain shall make it necessary.
      There is another Measure, however, which would more effectually put a Stop to their new Mode of War, and seems to bid fairer than any other, to bring the whole War to a Speedy Conclusion, that of sending immediately to the Coast of America, a powerfull Fleet of Thirty or forty sail, to Secure a naval Superiority over the Ennemy in those Seas. Such a Measure as this, to all human Probability acting in Conjunction with the Armies of the United States, would take and destroy the whole of the British Power both by sea and Land, in that Country. It would put their Wealth and Commerce into the Power of France, and reduce her to the Necessity of Suing for Peace.
      Upon a naval Superiority in those Seas depend, not only the rich Commerce of their Islands, and the Dominion of the Islands themselves, but the supply of the Armies and Fleets with Provisions and every Necessary.
      The Ennemy have near four hundred Transport ships, constantly employed in the service of their Fleet and Army in America, passing backwards and forwards from New York and Rhode Island to England, Ireland, Nova Scotia, the West India Islands and other Places. Great Numbers of these would necessarily fall into the Hands of the French Fleet, and as Prizes go to a sure and Speedy Market in the United States. By this Means also great Numbers of Seamen, on board those Transports would fall into french Hands, a loss that England cannot repair.
      It is conceived that it would be impossible for G.B. to send So great a Fleet, after the French into that part of the World. Their Men of War, now in Europe are too old too rotten, too ill manned, and their Masts and Yards are of two bad Materials to endure such a Navigation. The Impossibility of the English obtaining Provisions, Artists and Materials of every Kind in that Country, which would be easy for the French, makes it Still clearer that they cannot send so great an Additional Force to America. And furthermore the Fear of Spain’s interfering with her powerfull Navy would restrain them. Whereas France has little to fear in Europe from them, as the Numbers and Excellence of her Armies are an ample security against the feeble land Forces of Great Britain in Europe.
      Such a naval Superiority in the American Seas, would farther, open immediately such Commerce between the United States, and the West India Islandsdutch and Spanish but especially the French West India Islands, as would be of great Utility to both, would give new Spirits and fresh Vigour to both, would enable our People to supply themselves with those European as well as West India Articles which they now most Want, and to send abroad Such of the Produce of the Country as they can Spare.
      The late Speedy Assistance and Reperation of his Majestys Fleet under the Comte D’Estaing at Boston, will shew the Advantages which this Country must enjoy in carrying on a naval War, on a Coast friendly to her and hostile to her Ennemy. And these Advantages we trust will in future be much more Sensible, because the appearance of the Fleet this time was sudden and unexpected, and the last SeasonHarvests in that Part of the Country unfavourable.
      It is true that the Comte found a Difficulty in obtaining Bread at Boston. But this is no just objection, and as this SubjectCircumstance may not be perfectly understood We beg Leave to enlarge a little in Explanation of it.
      Of all the thirteen united States of America, the Massachusetts Bay alone, has never raised its own Bread. Their Soil or Air is unfavourable for the Culture of Wheat, and their Fisheries and other Branches of Trade, enabled them to import flour and Corn so easily from Pennsylvania, Maryland and Virginia, that it has been computed that about fifty-thousand People Inhabitants of the sea Port Towns Boston, Salem, Marblehead and Newbury Port, were annually fed with Corn imported, the Province not producing a sufficient Quantity for its Inhabitants.
      Since this War commenced the Inhabitants have raised more grain than before but still not enough and they have supplied the Deficiency partly by Land in Waggons from Connecticutt and the state of New York, and partly by sea from Pensylvania, Maryland And Virginia, by small Vessells, with Skillfull Navigators which all the Vigilance of the British Frigates, has never been able wholly to prevent.
      This Year unfortunately the southern States, for good Reasons of State however, had laid a Strict Embargo on Grain, which cutt off entirely this Channell of Supply from Boston. General Burgoines Army near 6000 Men, were at Cambridge, within a League of Boston and must be Supplyed with Bread. So that in the Moment when his Majestys fleet arrived in Boston Harbour So great was the real Scarcity of Bread among the Inhabitants, and so great the fears of Famine arising from the sudden Addition of so great a Demand, probably a little fomented among Sailors by treacherous Individuals concealed as to produce the Insult and Injury, to some of the french Guards which every good Man in Boston laments and abhors. Yet notwithstanding, a sufficient Quantity was brought by Land. And We think it may be depended on that no fleet his Majesty may send, will ever want for Bread in any Part of the United States., especially if a little previous Notice is given of the Ports they may touch at.
      We beg leave before We close this long Memorial to observe, that altho the ruling Passion of Great Britain towards her Colonies was Contempt it is now most effectually changed towards the United States for another which is much more violent, we mean fear.
      They fear the united States in Alliance with France as the most dangerous Rival that has ever risen against them. In the long Train of Consequences of American Independance they see or fancy that they see, the Canada, Nova Scotia and the Floridas following the other thirteen—their West India Islands in the Hands of the French—the Americans trading to the East Indies—the French and Americans drawing off their Fisheries both of Cods and Whales—the French obtaining all Kinds of Timber of Construction and naval stores, Masts and Yards, cheaper and of better Quality than they. Their Commerce and Consequently finances So diminished that they shall not be able to sustain its their Credit at its height, national Bankrupcy, and a Revolution in their Government. Nothing less than these frightfull objects Staring in their Faces could have produced, so universal general a Ratification of a Manifesto so outrageous as that We have been considering. And these will stimulate them to Exertions which will probably make more of these fearfull Apprehensions, Realities than would otherwise happen. But these Apprehensions, these Exertions, and the Passions they have excited in their own Breasts as well as in the Americans, added to the situation of the two Countries, and the Nature of their Commerce all conspire to induce Us to consider great Britain as likely to be forever hereafter for Ages our natural Ennemy, and consequently France as our natural Friend. And as it is obvious to all Europe, that nothing less is at stake in this Contest between France and England, than the Dominion of the Sea, at least the Superiority of naval Power, We do not expect that G.B. will easily give it up, or ever indeed without some decisive Effort, Some capital Stroke on the Part of France. Such an Effort and such a Blow is the Measure of Sending a Great Fleet to America, which We have taken the Liberty to propose. With such an Exertion, We see nothing in the Course of human affairs, that can possibly prevent France from obtaining this naval Superiority, without delay. Without it the War may languish for many Years, to the infinite Distress of our Country to the exhausting both of France and England, and the Question at last left to be decided by another War.
      We are the more zealous to represent these Things to his Majestyyour Excellency, as all our Correspondence from England for some Time past has uniformly represented, that the Intention of the Cabinet, is conformable to the Spirit of the Manifesto. That all Parties grow more out of Temper with the Americans, that it is become fashionable, with the Minority as well as with the Majority and the Administration to abuse Us, both in and out of Parliament. That all Parties perceiving that We are forever lost as fellow subjects, join in Speaking of Us, in the bitterest Terms and in heartily wishing We could be well chastised, that great Clamours are raised about our Alliance with France, as an unnatural Combination to ruin them. That Multitudes of Fictions are framed and propagated, to make it believed that the People of America, are weary of the Government of Congress, that there are great Dissentions in our Army, and that nothing is wanting to make the People desert France, and resign their Independance, but a Speedy and powerfull Reinforcement of Clintons Army and a Spirited Exertion of a Fleet with it—to make descents on the sea Coasts, while murdering and desolating Parties are let loose upon the Frontiers of the Carolinas, Virginia, Pensylvania, N.J., N.Y. and N. England. And that Very early in the Year, they will carry all these Projects into Execution, as far as they can, unless Spain should soon openly join its fleet to that of France, in which Case it is hardly credible that they should send any more of their Force out of Europe. That Strong Hopes are entertained that Spain will not join—That a pacific Negociation is going on with Spain, to cede Gibralter to her. That their best Politicians think it would be better to give Spain Gibralter than suffer the great Branches of the House of Bourbon to be confederated with America in a War against them. That all their Regiments of Infantry, are to be Sent in February to America to reinforce Gen. Clinton, and their Place supplied, by an Act of Parliament, obliging each Parish in the Kingdom to furnish a certain Number of Men, a Measure that if Ministers move it will certainly take Place.
      This whole system, may as we humbly conceive be totally de­feated, and the whole Power of Great Britain now in America, totally captivated or destroyed, even without the Interposition of Spain, which however We ardently wish, by the Measure We have proposed of sending thirty or forty ships of War forthwith to America.
      There are two other Arguments in favour of this Measure, that We beg Leave to suggest.
      The two principal sources of Unhappiness in America, at present, and the two principal Causes of Disputes  Army, and among the People are altho all these Controversies are very far from being dangerous, to the Confederation, are the unhappydepreciated state of their Currency, and the inconsiderableremaining Number of Persons who secretly wish from Sinister Motives to become again subject to G.B.
      The Maintenance of such a Fleet in America, would circulate so much Cash and Bills of Exchange, there as would in a great Measure relieve them from the Evils of a depreciating Currency, and this Money would all return to France for Goods, thereby cementing the Connection and extending the Trade between the two Countries.
      And the Appearance of such a Fleet would annihilate Toryism in every state in America.
     